 


 HR 2048 ENR: Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2048 
 
AN ACT 
To reform the authorities of the Federal Government to require the production of certain business records, conduct electronic surveillance, use pen registers and trap and trace devices, and use other forms of information gathering for foreign intelligence, counterterrorism, and criminal purposes, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act of 2015 or the USA FREEDOM Act of 2015.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendments to the Foreign Intelligence Surveillance Act of 1978. 
Title I—FISA business records reforms 
Sec. 101. Additional requirements for call detail records. 
Sec. 102. Emergency authority. 
Sec. 103. Prohibition on bulk collection of tangible things. 
Sec. 104. Judicial review. 
Sec. 105. Liability protection. 
Sec. 106. Compensation for assistance. 
Sec. 107. Definitions. 
Sec. 108. Inspector General reports on business records orders. 
Sec. 109. Effective date. 
Sec. 110. Rule of construction. 
Title II—FISA pen register and trap and trace device reform 
Sec. 201. Prohibition on bulk collection. 
Sec. 202. Privacy procedures. 
Title III—FISA acquisitions targeting persons outside the United States reforms 
Sec. 301. Limits on use of unlawfully obtained information. 
Title IV—Foreign Intelligence Surveillance Court reforms 
Sec. 401. Appointment of amicus curiae. 
Sec. 402. Declassification of decisions, orders, and opinions. 
Title V—National Security Letter reform 
Sec. 501. Prohibition on bulk collection. 
Sec. 502. Limitations on disclosure of national security letters. 
Sec. 503. Judicial review. 
Title VI—FISA transparency and reporting requirements 
Sec. 601. Additional reporting on orders requiring production of business records; business records compliance reports to Congress. 
Sec. 602. Annual reports by the Government. 
Sec. 603. Public reporting by persons subject to FISA orders. 
Sec. 604. Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence Surveillance Court and the Foreign Intelligence Surveillance Court of Review. 
Sec. 605. Submission of reports under FISA. 
Title VII—Enhanced national security provisions 
Sec. 701. Emergencies involving non-United States persons. 
Sec. 702. Preservation of treatment of non-United States persons traveling outside the United States as agents of foreign powers. 
Sec. 703. Improvement to investigations of international proliferation of weapons of mass destruction. 
Sec. 704. Increase in penalties for material support of foreign terrorist organizations. 
Sec. 705. Sunsets. 
Title VIII—Safety of Maritime Navigation and Nuclear Terrorism Conventions Implementation 
Subtitle A—Safety of Maritime Navigation 
Sec. 801. Amendment to section 2280 of title 18, United States Code. 
Sec. 802. New section 2280a of title 18, United States Code. 
Sec. 803. Amendments to section 2281 of title 18, United States Code. 
Sec. 804. New section 2281a of title 18, United States Code. 
Sec. 805. Ancillary measure. 
Subtitle B—Prevention of Nuclear Terrorism 
Sec. 811. New section 2332i of title 18, United States Code. 
Sec. 812. Amendment to section 831 of title 18, United States Code.   
2.Amendments to the Foreign Intelligence Surveillance Act of 1978Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).  IFISA business records reforms 101.Additional requirements for call detail records (a)ApplicationSection 501(b)(2) (50 U.S.C. 1861(b)(2)) is amended— 
(1)in subparagraph (A)— (A)in the matter preceding clause (i), by striking a statement and inserting in the case of an application other than an application described in subparagraph (C) (including an application for the production of call detail records other than in the manner described in subparagraph (C)), a statement; and  
(B)in clause (iii), by striking ; and and inserting a semicolon;  (2)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (D), respectively; and  
(3)by inserting after subparagraph (B) (as so redesignated) the following new subparagraph:  (C)in the case of an application for the production on an ongoing basis of call detail records created before, on, or after the date of the application relating to an authorized investigation (other than a threat assessment) conducted in accordance with subsection (a)(2) to protect against international terrorism, a statement of facts showing that— 
(i)there are reasonable grounds to believe that the call detail records sought to be produced based on the specific selection term required under subparagraph (A) are relevant to such investigation; and  (ii)there is a reasonable, articulable suspicion that such specific selection term is associated with a foreign power engaged in international terrorism or activities in preparation therefor, or an agent of a foreign power engaged in international terrorism or activities in preparation therefor; and.  
(b)OrderSection 501(c)(2) (50 U.S.C. 1861(c)(2)) is amended— (1)in subparagraph (D), by striking ; and and inserting a semicolon;  
(2)in subparagraph (E), by striking the period and inserting ; and; and  (3)by adding at the end the following new subparagraph: 
 
(F)in the case of an application described in subsection (b)(2)(C), shall— (i)authorize the production on a daily basis of call detail records for a period not to exceed 180 days;  
(ii)provide that an order for such production may be extended upon application under subsection (b) and the judicial finding under paragraph (1) of this subsection;  (iii)provide that the Government may require the prompt production of a first set of call detail records using the specific selection term that satisfies the standard required under subsection (b)(2)(C)(ii);  
(iv)provide that the Government may require the prompt production of a second set of call detail records using session-identifying information or a telephone calling card number identified by the specific selection term used to produce call detail records under clause (iii);  (v)provide that, when produced, such records be in a form that will be useful to the Government;  
(vi)direct each person the Government directs to produce call detail records under the order to furnish the Government forthwith all information, facilities, or technical assistance necessary to accomplish the production in such a manner as will protect the secrecy of the production and produce a minimum of interference with the services that such person is providing to each subject of the production; and  (vii)direct the Government to— 
(I)adopt minimization procedures that require the prompt destruction of all call detail records produced under the order that the Government determines are not foreign intelligence information; and  (II)destroy all call detail records produced under the order as prescribed by such procedures..  
102.Emergency authority 
(a)AuthoritySection 501 (50 U.S.C. 1861) is amended by adding at the end the following new subsection:  (i)Emergency authority for production of tangible things (1)Notwithstanding any other provision of this section, the Attorney General may require the emergency production of tangible things if the Attorney General— 
(A)reasonably determines that an emergency situation requires the production of tangible things before an order authorizing such production can with due diligence be obtained;  (B)reasonably determines that the factual basis for the issuance of an order under this section to approve such production of tangible things exists;  
(C)informs, either personally or through a designee, a judge having jurisdiction under this section at the time the Attorney General requires the emergency production of tangible things that the decision has been made to employ the authority under this subsection; and  (D)makes an application in accordance with this section to a judge having jurisdiction under this section as soon as practicable, but not later than 7 days after the Attorney General requires the emergency production of tangible things under this subsection.  
(2)If the Attorney General requires the emergency production of tangible things under paragraph (1), the Attorney General shall require that the minimization procedures required by this section for the issuance of a judicial order be followed.  (3)In the absence of a judicial order approving the production of tangible things under this subsection, the production shall terminate when the information sought is obtained, when the application for the order is denied, or after the expiration of 7 days from the time the Attorney General begins requiring the emergency production of such tangible things, whichever is earliest.  
(4)A denial of the application made under this subsection may be reviewed as provided in section 103.  (5)If such application for approval is denied, or in any other case where the production of tangible things is terminated and no order is issued approving the production, no information obtained or evidence derived from such production shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof, and no information concerning any United States person acquired from such production shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.  
(6)The Attorney General shall assess compliance with the requirements of paragraph (5)..  (b)Conforming amendmentSection 501(d) (50 U.S.C. 1861(d)) is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking pursuant to an order and inserting pursuant to an order issued or an emergency production required;  
(B)in subparagraph (A), by striking such order and inserting such order or such emergency production; and  (C)in subparagraph (B), by striking the order and inserting the order or the emergency production; and  
(2)in paragraph (2)— (A)in subparagraph (A), by striking an order and inserting an order or emergency production; and  
(B)in subparagraph (B), by striking an order and inserting an order or emergency production.  103.Prohibition on bulk collection of tangible things (a)ApplicationSection 501(b)(2) (50 U.S.C. 1861(b)(2)), as amended by section 101(a) of this Act, is further amended by inserting before subparagraph (B), as redesignated by such section 101(a) of this Act, the following new subparagraph: 
 
(A)a specific selection term to be used as the basis for the production of the tangible things sought;.  (b)OrderSection 501(c) (50 U.S.C. 1861(c)) is amended— 
(1)in paragraph (2)(A), by striking the semicolon and inserting , including each specific selection term to be used as the basis for the production;; and  (2)by adding at the end the following new paragraph: 
 
(3)No order issued under this subsection may authorize the collection of tangible things without the use of a specific selection term that meets the requirements of subsection (b)(2)..  104.Judicial review (a)Minimization procedures (1)Judicial reviewSection 501(c)(1) (50 U.S.C. 1861(c)(1)) is amended by inserting after subsections (a) and (b) the following: and that the minimization procedures submitted in accordance with subsection (b)(2)(D) meet the definition of minimization procedures under subsection (g).  
(2)Rule of constructionSection 501(g) (50 U.S.C. 1861(g)) is amended by adding at the end the following new paragraph:  (3)Rule of constructionNothing in this subsection shall limit the authority of the court established under section 103(a) to impose additional, particularized minimization procedures with regard to the production, retention, or dissemination of nonpublicly available information concerning unconsenting United States persons, including additional, particularized procedures related to the destruction of information within a reasonable time period..  
(3)Technical and conforming amendmentSection 501(g)(1) (50 U.S.C. 1861(g)(1)) is amended— (A)by striking Not later than 180 days after the date of the enactment of the USA PATRIOT Improvement and Reauthorization Act of 2005, the and inserting The; and  
(B)by inserting after adopt the following: , and update as appropriate,.  (b)OrdersSection 501(f)(2) (50 U.S.C. 1861(f)(2)) is amended— 
(1)in subparagraph (A)(i)— (A)by striking that order and inserting the production order or any nondisclosure order imposed in connection with the production order; and  
(B)by striking the second sentence; and  (2)in subparagraph (C)— 
(A)by striking clause (ii); and  (B)by redesignating clause (iii) as clause (ii).  
105.Liability protectionSection 501(e) (50 U.S.C. 1861(e)) is amended to read as follows:  (e) (1)No cause of action shall lie in any court against a person who— 
(A)produces tangible things or provides information, facilities, or technical assistance in accordance with an order issued or an emergency production required under this section; or  (B)otherwise provides technical assistance to the Government under this section or to implement the amendments made to this section by the USA FREEDOM Act of 2015.  
(2)A production or provision of information, facilities, or technical assistance described in paragraph (1) shall not be deemed to constitute a waiver of any privilege in any other proceeding or context..  106.Compensation for assistanceSection 501 (50 U.S.C. 1861), as amended by section 102 of this Act, is further amended by adding at the end the following new subsection: 
 
(j)CompensationThe Government shall compensate a person for reasonable expenses incurred for— (1)producing tangible things or providing information, facilities, or assistance in accordance with an order issued with respect to an application described in subsection (b)(2)(C) or an emergency production under subsection (i) that, to comply with subsection (i)(1)(D), requires an application described in subsection (b)(2)(C); or  
(2)otherwise providing technical assistance to the Government under this section or to implement the amendments made to this section by the USA FREEDOM Act of 2015..  107.DefinitionsSection 501 (50 U.S.C. 1861), as amended by section 106 of this Act, is further amended by adding at the end the following new subsection: 
 
(k)DefinitionsIn this section: (1)In generalThe terms foreign power, agent of a foreign power, international terrorism, foreign intelligence information, Attorney General, United States person, United States, person, and State have the meanings provided those terms in section 101.  
(2)AddressThe term address means a physical address or electronic address, such as an electronic mail address or temporarily assigned network address (including an Internet protocol address).  (3)Call detail recordThe term call detail record— 
(A)means session-identifying information (including an originating or terminating telephone number, an International Mobile Subscriber Identity number, or an International Mobile Station Equipment Identity number), a telephone calling card number, or the time or duration of a call; and  (B)does not include— 
(i)the contents (as defined in section 2510(8) of title 18, United States Code) of any communication;  (ii)the name, address, or financial information of a subscriber or customer; or  
(iii)cell site location or global positioning system information.  (4)Specific selection term (A)Tangible things (i)In generalExcept as provided in subparagraph (B), a specific selection term— 
(I)is a term that specifically identifies a person, account, address, or personal device, or any other specific identifier; and  (II)is used to limit, to the greatest extent reasonably practicable, the scope of tangible things sought consistent with the purpose for seeking the tangible things.  
(ii)LimitationA specific selection term under clause (i) does not include an identifier that does not limit, to the greatest extent reasonably practicable, the scope of tangible things sought consistent with the purpose for seeking the tangible things, such as an identifier that— (I)identifies an electronic communication service provider (as that term is defined in section 701) or a provider of remote computing service (as that term is defined in section 2711 of title 18, United States Code), when not used as part of a specific identifier as described in clause (i), unless the provider is itself a subject of an authorized investigation for which the specific selection term is used as the basis for the production; or  
(II)identifies a broad geographic region, including the United States, a city, a county, a State, a zip code, or an area code, when not used as part of a specific identifier as described in clause (i).  (iii)Rule of constructionNothing in this paragraph shall be construed to preclude the use of multiple terms or identifiers to meet the requirements of clause (i).  
(B)Call detail record applicationsFor purposes of an application submitted under subsection (b)(2)(C), the term specific selection term means a term that specifically identifies an individual, account, or personal device. .  108.Inspector General reports on business records ordersSection 106A of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by inserting and calendar years 2012 through 2014 after 2006;  
(B)by striking paragraphs (2) and (3);  (C)by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and  
(D)in paragraph (3) (as so redesignated)— (i)by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)with respect to calendar years 2012 through 2014, an examination of the minimization procedures used in relation to orders under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) and whether the minimization procedures adequately protect the constitutional rights of United States persons;; and  (ii)in subparagraph (D), by striking (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)));  
(2)in subsection (c), by adding at the end the following new paragraph:  (3)Calendar years 2012 through 2014Not later than 1 year after the date of enactment of the USA FREEDOM Act of 2015, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the audit conducted under subsection (a) for calendar years 2012 through 2014.;  
(3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;  (4)by inserting after subsection (c) the following new subsection: 
 
(d)Intelligence assessment 
(1)In generalFor the period beginning on January 1, 2012, and ending on December 31, 2014, the Inspector General of the Intelligence Community shall assess— (A)the importance of the information acquired under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) to the activities of the intelligence community;  
(B)the manner in which that information was collected, retained, analyzed, and disseminated by the intelligence community;  (C)the minimization procedures used by elements of the intelligence community under such title and whether the minimization procedures adequately protect the constitutional rights of United States persons; and  
(D)any minimization procedures proposed by an element of the intelligence community under such title that were modified or denied by the court established under section 103(a) of such Act (50 U.S.C. 1803(a)).  (2)Submission date for assessmentNot later than 180 days after the date on which the Inspector General of the Department of Justice submits the report required under subsection (c)(3), the Inspector General of the Intelligence Community shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the assessment for calendar years 2012 through 2014.;  
(5)in subsection (e), as redesignated by paragraph (3)— (A)in paragraph (1)— 
(i)by striking a report under subsection (c)(1) or (c)(2) and inserting any report under subsection (c) or (d); and  (ii)by striking Inspector General of the Department of Justice and inserting Inspector General of the Department of Justice, the Inspector General of the Intelligence Community, and any Inspector General of an element of the intelligence community that prepares a report to assist the Inspector General of the Department of Justice or the Inspector General of the Intelligence Community in complying with the requirements of this section; and  
(B)in paragraph (2), by striking the reports submitted under subsections (c)(1) and (c)(2) and inserting any report submitted under subsection (c) or (d);  (6)in subsection (f), as redesignated by paragraph (3)— 
(A)by striking The reports submitted under subsections (c)(1) and (c)(2) and inserting Each report submitted under subsection (c); and  (B)by striking subsection (d)(2) and inserting subsection (e)(2); and  
(7)by adding at the end the following new subsection:  (g)DefinitionsIn this section: 
(1)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).  (2)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)..  
109.Effective date 
(a)In generalThe amendments made by sections 101 through 103 shall take effect on the date that is 180 days after the date of the enactment of this Act.  (b)Rule of constructionNothing in this Act shall be construed to alter or eliminate the authority of the Government to obtain an order under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) as in effect prior to the effective date described in subsection (a) during the period ending on such effective date.  
110.Rule of constructionNothing in this Act shall be construed to authorize the production of the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication from an electronic communication service provider (as such term is defined in section 701(b)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4))) under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.).  IIFISA pen register and trap and trace device reform 201.Prohibition on bulk collection (a)ProhibitionSection 402(c) (50 U.S.C. 1842(c)) is amended— 
(1)in paragraph (1), by striking ; and and inserting a semicolon;  (2)in paragraph (2), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new paragraph:  (3)a specific selection term to be used as the basis for the use of the pen register or trap and trace device..  
(b)DefinitionSection 401 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:  (4) (A)The term specific selection term— 
(i)is a term that specifically identifies a person, account, address, or personal device, or any other specific identifier; and  (ii)is used to limit, to the greatest extent reasonably practicable, the scope of information sought, consistent with the purpose for seeking the use of the pen register or trap and trace device.  
(B)A specific selection term under subparagraph (A) does not include an identifier that does not limit, to the greatest extent reasonably practicable, the scope of information sought, consistent with the purpose for seeking the use of the pen register or trap and trace device, such as an identifier that— (i)identifies an electronic communication service provider (as that term is defined in section 701) or a provider of remote computing service (as that term is defined in section 2711 of title 18, United States Code), when not used as part of a specific identifier as described in subparagraph (A), unless the provider is itself a subject of an authorized investigation for which the specific selection term is used as the basis for the use; or  
(ii)identifies a broad geographic region, including the United States, a city, a county, a State, a zip code, or an area code, when not used as part of a specific identifier as described in subparagraph (A).  (C)For purposes of subparagraph (A), the term address means a physical address or electronic address, such as an electronic mail address or temporarily assigned network address (including an Internet protocol address).  
(D)Nothing in this paragraph shall be construed to preclude the use of multiple terms or identifiers to meet the requirements of subparagraph (A)..  202.Privacy procedures (a)In generalSection 402 (50 U.S.C. 1842) is amended by adding at the end the following new subsection: 
 
(h)Privacy procedures 
(1)In generalThe Attorney General shall ensure that appropriate policies and procedures are in place to safeguard nonpublicly available information concerning United States persons that is collected through the use of a pen register or trap and trace device installed under this section. Such policies and procedures shall, to the maximum extent practicable and consistent with the need to protect national security, include privacy protections that apply to the collection, retention, and use of information concerning United States persons.  (2)Rule of constructionNothing in this subsection limits the authority of the court established under section 103(a) or of the Attorney General to impose additional privacy or minimization procedures with regard to the installation or use of a pen register or trap and trace device..  
(b)Emergency authoritySection 403 (50 U.S.C. 1843) is amended by adding at the end the following new subsection:  (d)Privacy proceduresInformation collected through the use of a pen register or trap and trace device installed under this section shall be subject to the policies and procedures required under section 402(h)..  
IIIFISA acquisitions targeting persons outside the United States reforms 
301.Limits on use of unlawfully obtained informationSection 702(i)(3) (50 U.S.C. 1881a(i)(3)) is amended by adding at the end the following new subparagraph:  (D)Limitation on use of information (i)In generalExcept as provided in clause (ii), if the Court orders a correction of a deficiency in a certification or procedures under subparagraph (B), no information obtained or evidence derived pursuant to the part of the certification or procedures that has been identified by the Court as deficient concerning any United States person shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired pursuant to such part of such certification or procedures shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of the United States person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.  
(ii)ExceptionIf the Government corrects any deficiency identified by the order of the Court under subparagraph (B), the Court may permit the use or disclosure of information obtained before the date of the correction under such minimization procedures as the Court may approve for purposes of this clause..  IVForeign Intelligence Surveillance Court reforms 401.Appointment of amicus curiaeSection 103 (50 U.S.C. 1803) is amended by adding at the end the following new subsections: 
 
(i)Amicus curiae 
(1)DesignationThe presiding judges of the courts established under subsections (a) and (b) shall, not later than 180 days after the enactment of this subsection, jointly designate not fewer than 5 individuals to be eligible to serve as amicus curiae, who shall serve pursuant to rules the presiding judges may establish. In designating such individuals, the presiding judges may consider individuals recommended by any source, including members of the Privacy and Civil Liberties Oversight Board, the judges determine appropriate.  (2)AuthorizationA court established under subsection (a) or (b), consistent with the requirement of subsection (c) and any other statutory requirement that the court act expeditiously or within a stated time— 
(A)shall appoint an individual who has been designated under paragraph (1) to serve as amicus curiae to assist such court in the consideration of any application for an order or review that, in the opinion of the court, presents a novel or significant interpretation of the law, unless the court issues a finding that such appointment is not appropriate; and  (B)may appoint an individual or organization to serve as amicus curiae, including to provide technical expertise, in any instance as such court deems appropriate or, upon motion, permit an individual or organization leave to file an amicus curiae brief.  
(3)Qualifications of amicus curiae 
(A)ExpertiseIndividuals designated under paragraph (1) shall be persons who possess expertise in privacy and civil liberties, intelligence collection, communications technology, or any other area that may lend legal or technical expertise to a court established under subsection (a) or (b).  (B)Security clearanceIndividuals designated pursuant to paragraph (1) shall be persons who are determined to be eligible for access to classified information necessary to participate in matters before the courts. Amicus curiae appointed by the court pursuant to paragraph (2) shall be persons who are determined to be eligible for access to classified information, if such access is necessary to participate in the matters in which they may be appointed.  
(4)DutiesIf a court established under subsection (a) or (b) appoints an amicus curiae under paragraph (2)(A), the amicus curiae shall provide to the court, as appropriate— (A)legal arguments that advance the protection of individual privacy and civil liberties;  
(B)information related to intelligence collection or communications technology; or  (C)legal arguments or information regarding any other area relevant to the issue presented to the court.  
(5)AssistanceAn amicus curiae appointed under paragraph (2)(A) may request that the court designate or appoint additional amici curiae pursuant to paragraph (1) or paragraph (2), to be available to assist the amicus curiae.  (6)Access to information (A)In generalIf a court established under subsection (a) or (b) appoints an amicus curiae under paragraph (2), the amicus curiae— 
(i)shall have access to any legal precedent, application, certification, petition, motion, or such other materials that the court determines are relevant to the duties of the amicus curiae; and  (ii)may, if the court determines that it is relevant to the duties of the amicus curiae, consult with any other individuals designated pursuant to paragraph (1) regarding information relevant to any assigned proceeding.  
(B)BriefingsThe Attorney General may periodically brief or provide relevant materials to individuals designated pursuant to paragraph (1) regarding constructions and interpretations of this Act and legal, technological, and other issues related to actions authorized by this Act.  (C)Classified InformationAn amicus curiae designated or appointed by the court may have access to classified documents, information, and other materials or proceedings only if that individual is eligible for access to classified information and to the extent consistent with the national security of the United States.  
(D)Rule of constructionNothing in this section shall be construed to require the Government to provide information to an amicus curiae appointed by the court that is privileged from disclosure.  (7)NotificationA presiding judge of a court established under subsection (a) or (b) shall notify the Attorney General of each exercise of the authority to appoint an individual to serve as amicus curiae under paragraph (2).  
(8)AssistanceA court established under subsection (a) or (b) may request and receive (including on a nonreimbursable basis) the assistance of the executive branch in the implementation of this subsection.  (9)AdministrationA court established under subsection (a) or (b) may provide for the designation, appointment, removal, training, or other support for an individual designated to serve as amicus curiae under paragraph (1) or appointed to serve as amicus curiae under paragraph (2) in a manner that is not inconsistent with this subsection.  
(10)Receipt of informationNothing in this subsection shall limit the ability of a court established under subsection (a) or (b) to request or receive information or materials from, or otherwise communicate with, the Government or amicus curiae appointed under paragraph (2) on an ex parte basis, nor limit any special or heightened obligation in any ex parte communication or proceeding.  (j)Review of FISA court decisionsFollowing issuance of an order under this Act, a court established under subsection (a) shall certify for review to the court established under subsection (b) any question of law that may affect resolution of the matter in controversy that the court determines warrants such review because of a need for uniformity or because consideration by the court established under subsection (b) would serve the interests of justice. Upon certification of a question of law under this subsection, the court established under subsection (b) may give binding instructions or require the entire record to be sent up for decision of the entire matter in controversy.  
(k)Review of FISA court of review decisions 
(1)CertificationFor purposes of section 1254(2) of title 28, United States Code, the court of review established under subsection (b) shall be considered to be a court of appeals.  (2)Amicus curiae briefingUpon certification of an application under paragraph (1), the Supreme Court of the United States may appoint an amicus curiae designated under subsection (i)(1), or any other person, to provide briefing or other assistance..  
402.Declassification of decisions, orders, and opinions 
(a)DeclassificationTitle VI (50 U.S.C. 1871 et seq.) is amended— (1)in the heading, by striking Reporting requirement and inserting Oversight; and  
(2)by adding at the end the following new section:  602.Declassification of significant decisions, orders, and opinions (a)Declassification requiredSubject to subsection (b), the Director of National Intelligence, in consultation with the Attorney General, shall conduct a declassification review of each decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review (as defined in section 601(e)) that includes a significant construction or interpretation of any provision of law, including any novel or significant construction or interpretation of the term specific selection term, and, consistent with that review, make publicly available to the greatest extent practicable each such decision, order, or opinion.  
(b)Redacted formThe Director of National Intelligence, in consultation with the Attorney General, may satisfy the requirement under subsection (a) to make a decision, order, or opinion described in such subsection publicly available to the greatest extent practicable by making such decision, order, or opinion publicly available in redacted form.  (c)National security waiverThe Director of National Intelligence, in consultation with the Attorney General, may waive the requirement to declassify and make publicly available a particular decision, order, or opinion under subsection (a), if— 
(1)the Director of National Intelligence, in consultation with the Attorney General, determines that a waiver of such requirement is necessary to protect the national security of the United States or properly classified intelligence sources or methods; and  (2)the Director of National Intelligence makes publicly available an unclassified statement prepared by the Attorney General, in consultation with the Director of National Intelligence— 
(A)summarizing the significant construction or interpretation of any provision of law, which shall include, to the extent consistent with national security, a description of the context in which the matter arises and any significant construction or interpretation of any statute, constitutional provision, or other legal authority relied on by the decision; and  (B)that specifies that the statement has been prepared by the Attorney General and constitutes no part of the opinion of the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review..  
(b)Table of contents amendmentsThe table of contents in the first section is amended— (1)by striking the item relating to title VI and inserting the following new item: 
 
 
TITLE VI—OVERSIGHT;  and 
(2)by inserting after the item relating to section 601 the following new item:   Sec. 602. Declassification of significant decisions, orders, and opinions..  VNational Security Letter reform 501.Prohibition on bulk collection (a)Counterintelligence access to telephone toll and transactional recordsSection 2709(b) of title 18, United States Code, is amended in the matter preceding paragraph (1) by striking may and inserting may, using a term that specifically identifies a person, entity, telephone number, or account as the basis for a request.  
(b)Access to financial records for certain intelligence and protective purposesSection 1114(a)(2) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(2)) is amended by striking the period and inserting and a term that specifically identifies a customer, entity, or account to be used as the basis for the production and disclosure of financial records..  (c)Disclosures to FBI of certain consumer records for counterintelligence purposesSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended— 
(1)in subsection (a), by striking that information, and inserting that information that includes a term that specifically identifies a consumer or account to be used as the basis for the production of that information,;  (2)in subsection (b), by striking written request, and inserting written request that includes a term that specifically identifies a consumer or account to be used as the basis for the production of that information,; and  
(3)in subsection (c), by inserting , which shall include a term that specifically identifies a consumer or account to be used as the basis for the production of the information, after issue an order ex parte.  (d)Disclosures to governmental agencies for counterterrorism purposes of consumer reportsSection 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by striking analysis. and inserting analysis and that includes a term that specifically identifies a consumer or account to be used as the basis for the production of such information..  
502.Limitations on disclosure of national security letters 
(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended by striking subsection (c) and inserting the following new subsection:  (c)Prohibition of certain disclosure (1)Prohibition (A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no wire or electronic communication service provider that receives a request under subsection (b), or officer, employee, or agent thereof, shall disclose to any person that the Federal Bureau of Investigation has sought or obtained access to information or records under this section.  
(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in— (i)a danger to the national security of the United States;  
(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;  (iii)interference with diplomatic relations; or  
(iv)danger to the life or physical safety of any person.  (2)Exception (A)In generalA wire or electronic communication service provider that receives a request under subsection (b), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to— 
(i)those persons to whom disclosure is necessary in order to comply with the request;  (ii)an attorney in order to obtain legal advice or assistance regarding the request; or  
(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.  (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (b) in the same manner as the person to whom the request is issued.  
(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall notify the person of the applicable nondisclosure requirement.  (D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request..  
(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended— (1)in subsection (a)(5), by striking subparagraph (D); and  
(2)by inserting after subsection (b) the following new subsection:  (c)Prohibition of certain disclosure (1)Prohibition (A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no financial institution that receives a request under subsection (a), or officer, employee, or agent thereof, shall disclose to any person that the Federal Bureau of Investigation has sought or obtained access to information or records under subsection (a).  
(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in— (i)a danger to the national security of the United States;  
(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;  (iii)interference with diplomatic relations; or  
(iv)danger to the life or physical safety of any person.  (2)Exception (A)In generalA financial institution that receives a request under subsection (a), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to— 
(i)those persons to whom disclosure is necessary in order to comply with the request;  (ii)an attorney in order to obtain legal advice or assistance regarding the request; or  
(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.  (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) in the same manner as the person to whom the request is issued.  
(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.  (D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request..  
(c)Identity of financial institutions and credit reportsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection (d) and inserting the following new subsection:  (d)Prohibition of certain disclosure (1)Prohibition (A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (e) is provided, no consumer reporting agency that receives a request under subsection (a) or (b) or an order under subsection (c), or officer, employee, or agent thereof, shall disclose or specify in any consumer report, that the Federal Bureau of Investigation has sought or obtained access to information or records under subsection (a), (b), or (c).  
(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in— (i)a danger to the national security of the United States;  
(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;  (iii)interference with diplomatic relations; or  
(iv)danger to the life or physical safety of any person.  (2)Exception (A)In generalA consumer reporting agency that receives a request under subsection (a) or (b) or an order under subsection (c), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to— 
(i)those persons to whom disclosure is necessary in order to comply with the request;  (ii)an attorney in order to obtain legal advice or assistance regarding the request; or  
(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.  (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request under subsection (a) or (b) or an order under subsection (c) is issued in the same manner as the person to whom the request is issued.  
(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.  (D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request..  
(d)Consumer reportsSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking subsection (c) and inserting the following new subsection:  (c)Prohibition of certain disclosure (1)Prohibition (A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no consumer reporting agency that receives a request under subsection (a), or officer, employee, or agent thereof, shall disclose or specify in any consumer report, that a government agency described in subsection (a) has sought or obtained access to information or records under subsection (a).  
(B)CertificationThe requirements of subparagraph (A) shall apply if the head of the government agency described in subsection (a), or a designee, certifies that the absence of a prohibition of disclosure under this subsection may result in— (i)a danger to the national security of the United States;  
(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;  (iii)interference with diplomatic relations; or  
(iv)danger to the life or physical safety of any person.  (2)Exception (A)In generalA consumer reporting agency that receives a request under subsection (a), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to— 
(i)those persons to whom disclosure is necessary in order to comply with the request;  (ii)an attorney in order to obtain legal advice or assistance regarding the request; or  
(iii)other persons as permitted by the head of the government agency described in subsection (a) or a designee.  (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request under subsection (a) is issued in the same manner as the person to whom the request is issued.  
(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.  (D)Identification of disclosure recipientsAt the request of the head of the government agency described in subsection (a) or a designee, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the head or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request..  
(e)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended by striking subsection (b) and inserting the following new subsection:  (b)Prohibition of certain disclosure (1)Prohibition (A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (c) is provided, no governmental or private entity that receives a request under subsection (a), or officer, employee, or agent thereof, shall disclose to any person that an authorized investigative agency described in subsection (a) has sought or obtained access to information under subsection (a).  
(B)CertificationThe requirements of subparagraph (A) shall apply if the head of an authorized investigative agency described in subsection (a), or a designee, certifies that the absence of a prohibition of disclosure under this subsection may result in— (i)a danger to the national security of the United States;  
(ii)interference with a criminal, counterterrorism, or counterintelligence investigation;  (iii)interference with diplomatic relations; or  
(iv)danger to the life or physical safety of any person.  (2)Exception (A)In generalA governmental or private entity that receives a request under subsection (a), or officer, employee, or agent thereof, may disclose information otherwise subject to any applicable nondisclosure requirement to— 
(i)those persons to whom disclosure is necessary in order to comply with the request;  (ii)an attorney in order to obtain legal advice or assistance regarding the request; or  
(iii)other persons as permitted by the head of the authorized investigative agency described in subsection (a) or a designee.  (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) in the same manner as the person to whom the request is issued.  
(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.  (D)Identification of disclosure recipientsAt the request of the head of an authorized investigative agency described in subsection (a), or a designee, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the head of the authorized investigative agency or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request..  
(f)Termination procedures 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall adopt procedures with respect to nondisclosure requirements issued pursuant to section 2709 of title 18, United States Code, section 626 or 627 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to Financial Privacy Act (12 U.S.C. 3414), or section 802 of the National Security Act of 1947 (50 U.S.C. 3162), as amended by this Act, to require— (A)the review at appropriate intervals of such a nondisclosure requirement to assess whether the facts supporting nondisclosure continue to exist;  
(B)the termination of such a nondisclosure requirement if the facts no longer support nondisclosure; and  (C)appropriate notice to the recipient of the national security letter, or officer, employee, or agent thereof, subject to the nondisclosure requirement, and the applicable court as appropriate, that the nondisclosure requirement has been terminated.  
(2)ReportingUpon adopting the procedures required under paragraph (1), the Attorney General shall submit the procedures to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.  (g)Judicial reviewSection 3511 of title 18, United States Code, is amended by striking subsection (b) and inserting the following new subsection: 
 
(b)Nondisclosure 
(1)In general 
(A)NoticeIf a recipient of a request or order for a report, records, or other information under section 2709 of this title, section 626 or 627 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National Security Act of 1947 (50 U.S.C. 3162), wishes to have a court review a nondisclosure requirement imposed in connection with the request or order, the recipient may notify the Government or file a petition for judicial review in any court described in subsection (a).  (B)ApplicationNot later than 30 days after the date of receipt of a notification under subparagraph (A), the Government shall apply for an order prohibiting the disclosure of the existence or contents of the relevant request or order. An application under this subparagraph may be filed in the district court of the United States for the judicial district in which the recipient of the order is doing business or in the district court of the United States for any judicial district within which the authorized investigation that is the basis for the request is being conducted. The applicable nondisclosure requirement shall remain in effect during the pendency of proceedings relating to the requirement.  
(C)ConsiderationA district court of the United States that receives a petition under subparagraph (A) or an application under subparagraph (B) should rule expeditiously, and shall, subject to paragraph (3), issue a nondisclosure order that includes conditions appropriate to the circumstances.  (2)Application contentsAn application for a nondisclosure order or extension thereof or a response to a petition filed under paragraph (1) shall include a certification from the Attorney General, Deputy Attorney General, an Assistant Attorney General, or the Director of the Federal Bureau of Investigation, or a designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge in a Bureau field office designated by the Director, or in the case of a request by a department, agency, or instrumentality of the Federal Government other than the Department of Justice, the head or deputy head of the department, agency, or instrumentality, containing a statement of specific facts indicating that the absence of a prohibition of disclosure under this subsection may result in— 
(A)a danger to the national security of the United States;  (B)interference with a criminal, counterterrorism, or counterintelligence investigation;  
(C)interference with diplomatic relations; or  (D)danger to the life or physical safety of any person.  
(3)StandardA district court of the United States shall issue a nondisclosure order or extension thereof under this subsection if the court determines that there is reason to believe that disclosure of the information subject to the nondisclosure requirement during the applicable time period may result in— (A)a danger to the national security of the United States;  
(B)interference with a criminal, counterterrorism, or counterintelligence investigation;  (C)interference with diplomatic relations; or  
(D)danger to the life or physical safety of any person..  503.Judicial review (a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended— 
(1)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; and  (2)by inserting after subsection (c) the following new subsection: 
 
(d)Judicial review 
(1)In generalA request under subsection (b) or a nondisclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511.  (2)NoticeA request under subsection (b) shall include notice of the availability of judicial review described in paragraph (1)..  
(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended— (1)by redesignating subsection (d) as subsection (e); and  
(2)by inserting after subsection (c) the following new subsection:  (d)Judicial review (1)In generalA request under subsection (a) or a nondisclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511 of title 18, United States Code.  
(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..  (c)Identity of financial institutions and credit reportsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended— 
(1)by redesignating subsections (e) through (m) as subsections (f) through (n), respectively; and  (2)by inserting after subsection (d) the following new subsection: 
 
(e)Judicial review 
(1)In generalA request under subsection (a) or (b) or an order under subsection (c) or a non-disclosure requirement imposed in connection with such request under subsection (d) shall be subject to judicial review under section 3511 of title 18, United States Code.  (2)NoticeA request under subsection (a) or (b) or an order under subsection (c) shall include notice of the availability of judicial review described in paragraph (1)..  
(d)Identity of financial institutions and credit reportsSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended— (1)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; and  
(2)by inserting after subsection (c) the following new subsection:  (d)Judicial review (1)In generalA request under subsection (a) or a non-disclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511 of title 18, United States Code.  
(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..  (e)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended— 
(1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and  (2)by inserting after subsection (b) the following new subsection: 
 
(c)Judicial review 
(1)In generalA request under subsection (a) or a nondisclosure requirement imposed in connection with such request under subsection (b) shall be subject to judicial review under section 3511 of title 18, United States Code.  (2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..  
VIFISA transparency and reporting requirements 
601.Additional reporting on orders requiring production of business records; business records compliance reports to Congress 
(a)Reports submitted to committeesSection 502(b) (50 U.S.C. 1862(b)) is amended— (1)by redesignating paragraphs (1), (2), and (3) as paragraphs (6), (7), and (8), respectively; and  
(2)by inserting before paragraph (6) (as so redesignated) the following new paragraphs:  (1)a summary of all compliance reviews conducted by the Government for the production of tangible things under section 501;  
(2)the total number of applications described in section 501(b)(2)(B) made for orders approving requests for the production of tangible things;  (3)the total number of such orders either granted, modified, or denied;  
(4)the total number of applications described in section 501(b)(2)(C) made for orders approving requests for the production of call detail records;  (5)the total number of such orders either granted, modified, or denied;.  
(b)Reporting on certain types of productionSection 502(c)(1) (50 U.S.C. 1862(c)(1)) is amended— (1)in subparagraph (A), by striking and;  
(2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and  (3)by adding at the end the following new subparagraphs: 
 
(C)the total number of applications made for orders approving requests for the production of tangible things under section 501 in which the specific selection term does not specifically identify an individual, account, or personal device;  (D)the total number of orders described in subparagraph (C) either granted, modified, or denied; and  
(E)with respect to orders described in subparagraph (D) that have been granted or modified, whether the court established under section 103 has directed additional, particularized minimization procedures beyond those adopted pursuant to section 501(g)..  602.Annual reports by the Government (a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by section 402 of this Act, is further amended by adding at the end the following new section: 
 
603.Annual reports 
(a)Report by Director of the Administrative Office of the United States Courts 
(1)Report requiredThe Director of the Administrative Office of the United States Courts shall annually submit to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate, subject to a declassification review by the Attorney General and the Director of National Intelligence, a report that includes— (A)the number of applications or certifications for orders submitted under each of sections 105, 304, 402, 501, 702, 703, and 704;  
(B)the number of such orders granted under each of those sections;  (C)the number of orders modified under each of those sections;  
(D)the number of applications or certifications denied under each of those sections;  (E)the number of appointments of an individual to serve as amicus curiae under section 103, including the name of each individual appointed to serve as amicus curiae; and  
(F)the number of findings issued under section 103(i) that such appointment is not appropriate and the text of any such findings.  (2)PublicationThe Director shall make the report required under paragraph (1) publicly available on an Internet Web site, except that the Director shall not make publicly available on an Internet Web site the findings described in subparagraph (F) of paragraph (1).  
(b)Mandatory reporting by Director of National IntelligenceExcept as provided in subsection (d), the Director of National Intelligence shall annually make publicly available on an Internet Web site a report that identifies, for the preceding 12-month period— (1)the total number of orders issued pursuant to titles I and III and sections 703 and 704 and a good faith estimate of the number of targets of such orders;  
(2)the total number of orders issued pursuant to section 702 and a good faith estimate of— (A)the number of search terms concerning a known United States person used to retrieve the unminimized contents of electronic communications or wire communications obtained through acquisitions authorized under such section, excluding the number of search terms used to prevent the return of information concerning a United States person; and  
(B)the number of queries concerning a known United States person of unminimized noncontents information relating to electronic communications or wire communications obtained through acquisitions authorized under such section, excluding the number of queries containing information used to prevent the return of information concerning a United States person;  (3)the total number of orders issued pursuant to title IV and a good faith estimate of— 
(A)the number of targets of such orders; and  (B)the number of unique identifiers used to communicate information collected pursuant to such orders;  
(4)the total number of orders issued pursuant to applications made under section 501(b)(2)(B) and a good faith estimate of— (A)the number of targets of such orders; and  
(B)the number of unique identifiers used to communicate information collected pursuant to such orders;  (5)the total number of orders issued pursuant to applications made under section 501(b)(2)(C) and a good faith estimate of— 
(A)the number of targets of such orders;  (B)the number of unique identifiers used to communicate information collected pursuant to such orders; and  
(C)the number of search terms that included information concerning a United States person that were used to query any database of call detail records obtained through the use of such orders; and  (6)the total number of national security letters issued and the number of requests for information contained within such national security letters.  
(c)TimingThe annual reports required by subsections (a) and (b) shall be made publicly available during April of each year and include information relating to the previous calendar year.  (d)Exceptions (1)Statement of numerical rangeIf a good faith estimate required to be reported under subparagraph (B) of any of paragraphs (3), (4), or (5) of subsection (b) is fewer than 500, it shall be expressed as a numerical range of fewer than 500 and shall not be expressed as an individual number.  
(2)Nonapplicability to certain information 
(A)Federal Bureau of InvestigationParagraphs (2)(A), (2)(B), and (5)(C) of subsection (b) shall not apply to information or records held by, or queries conducted by, the Federal Bureau of Investigation.  (B)Electronic mail address and telephone numbersParagraph (3)(B) of subsection (b) shall not apply to orders resulting in the acquisition of information by the Federal Bureau of Investigation that does not include electronic mail addresses or telephone numbers.  
(3)Certification 
(A)In generalIf the Director of National Intelligence concludes that a good faith estimate required to be reported under subsection (b)(2)(B) cannot be determined accurately because some but not all of the relevant elements of the intelligence community are able to provide such good faith estimate, the Director shall— (i)certify that conclusion in writing to the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives;  
(ii)report the good faith estimate for those relevant elements able to provide such good faith estimate;  (iii)explain when it is reasonably anticipated that such an estimate will be able to be determined fully and accurately; and  
(iv)make such certification publicly available on an Internet Web site.  (B)FormA certification described in subparagraph (A) shall be prepared in unclassified form, but may contain a classified annex.  
(C)TimingIf the Director of National Intelligence continues to conclude that the good faith estimates described in this paragraph cannot be determined accurately, the Director shall annually submit a certification in accordance with this paragraph.  (e)DefinitionsIn this section: 
(1)ContentsThe term contents has the meaning given that term under section 2510 of title 18, United States Code.  (2)Electronic communicationThe term electronic communication has the meaning given that term under section 2510 of title 18, United States Code.  
(3)National security letterThe term national security letter means a request for a report, records, or other information under— (A)section 2709 of title 18, United States Code;  
(B)section 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A));  (C)subsection (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a), 1681u(b)); or  
(D)section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)).  (4)United States personThe term United States person means a citizen of the United States or an alien lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))).  
(5)Wire communicationThe term wire communication has the meaning given that term under section 2510 of title 18, United States Code..  (b)Table of contents amendmentThe table of contents, as amended by section 402 of this Act, is further amended by inserting after the item relating to section 602, as added by section 402 of this Act, the following new item: 
 
 
Sec. 603. Annual reports..  
(c)Public reporting on national security lettersSection 118(c) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note) is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking United States; and  (B)in subparagraph (A), by striking , excluding the number of requests for subscriber information;  
(2)by redesignating paragraph (2) as paragraph (3); and  (3)by inserting after paragraph (1) the following: 
 
(2)Content 
(A)In generalExcept as provided in subparagraph (B), each report required under this subsection shall include a good faith estimate of the total number of requests described in paragraph (1) requiring disclosure of information concerning— (i)United States persons; and  
(ii)persons who are not United States persons.  (B)ExceptionWith respect to the number of requests for subscriber information under section 2709 of title 18, United States Code, a report required under this subsection need not separate the number of requests into each of the categories described in subparagraph (A)..  
(d)Stored communicationsSection 2702(d) of title 18, United States Code, is amended— (1)in paragraph (1), by striking ; and and inserting a semicolon;  
(2)in paragraph (2)(B), by striking the period and inserting ; and; and  (3)by adding at the end the following new paragraph: 
 
(3)the number of accounts from which the Department of Justice has received voluntary disclosures under subsection (c)(4)..  603.Public reporting by persons subject to FISA orders (a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by sections 402 and 602 of this Act, is further amended by adding at the end the following new section: 
 
604.Public reporting by persons subject to orders 
(a)ReportingA person subject to a nondisclosure requirement accompanying an order or directive under this Act or a national security letter may, with respect to such order, directive, or national security letter, publicly report the following information using one of the following structures: (1)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of— 
(A)the number of national security letters received, reported in bands of 1000 starting with 0–999;  (B)the number of customer selectors targeted by national security letters, reported in bands of 1000 starting with 0–999;  
(C)the number of orders or directives received, combined, under this Act for contents, reported in bands of 1000 starting with 0–999;  (D)the number of customer selectors targeted under orders or directives received, combined, under this Act for contents reported in bands of 1000 starting with 0–999;  
(E)the number of orders received under this Act for noncontents, reported in bands of 1000 starting with 0–999; and  (F)the number of customer selectors targeted under orders under this Act for noncontents, reported in bands of 1000 starting with 0–999, pursuant to— 
(i)title IV;  (ii)title V with respect to applications described in section 501(b)(2)(B); and  
(iii)title V with respect to applications described in section 501(b)(2)(C).  (2)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of— 
(A)the number of national security letters received, reported in bands of 500 starting with 0–499;  (B)the number of customer selectors targeted by national security letters, reported in bands of 500 starting with 0–499;  
(C)the number of orders or directives received, combined, under this Act for contents, reported in bands of 500 starting with 0–499;  (D)the number of customer selectors targeted under orders or directives received, combined, under this Act for contents, reported in bands of 500 starting with 0–499;  
(E)the number of orders received under this Act for noncontents, reported in bands of 500 starting with 0–499; and  (F)the number of customer selectors targeted under orders received under this Act for noncontents, reported in bands of 500 starting with 0–499.  
(3)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply in the into separate categories of— (A)the total number of all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 250 starting with 0–249; and  
(B)the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 250 starting with 0–249.  (4)An annual report that aggregates the number of orders, directives, and national security letters the person was required to comply with into separate categories of— 
(A)the total number of all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 100 starting with 0–99; and  (B)the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 100 starting with 0–99.  
(b)Period of time covered by reports 
(1)A report described in paragraph (1) or (2) of subsection (a) shall include only information— (A)relating to national security letters for the previous 180 days; and  
(B)relating to authorities under this Act for the 180-day period of time ending on the date that is not less than 180 days prior to the date of the publication of such report, except that with respect to a platform, product, or service for which a person did not previously receive an order or directive (not including an enhancement to or iteration of an existing publicly available platform, product, or service) such report shall not include any information relating to such new order or directive until 540 days after the date on which such new order or directive is received.  (2)A report described in paragraph (3) of subsection (a) shall include only information relating to the previous 180 days.  
(3)A report described in paragraph (4) of subsection (a) shall include only information for the 1-year period of time ending on the date that is not less than 1 year prior to the date of the publication of such report.  (c)Other forms of agreed to publicationNothing in this section prohibits the Government and any person from jointly agreeing to the publication of information referred to in this subsection in a time, form, or manner other than as described in this section.  
(d)DefinitionsIn this section: (1)ContentsThe term contents has the meaning given that term under section 2510 of title 18, United States Code.  
(2)National security letterThe term national security letter has the meaning given that term under section 603..  (b)Table of contents amendmentThe table of contents, as amended by sections 402 and 602 of this Act, is further amended by inserting after the item relating to section 603, as added by section 602 of this Act, the following new item: 
 
 
Sec. 604. Public reporting by persons subject to orders..  
604.Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence Surveillance Court and the Foreign Intelligence Surveillance Court of ReviewSection 601(c)(1) (50 U.S.C. 1871(c)(1)) is amended to read as follows:  (1)not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review issues a decision, order, or opinion, including any denial or modification of an application under this Act, that includes significant construction or interpretation of any provision of law or results in a change of application of any provision of this Act or a novel application of any provision of this Act, a copy of such decision, order, or opinion and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion; and.  
605.Submission of reports under FISA 
(a)Electronic surveillanceSection 108(a)(1) (50 U.S.C. 1808(a)(1)) is amended by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence, and the Committee on the Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate.  (b)Physical searchesThe matter preceding paragraph (1) of section 306 (50 U.S.C. 1826) is amended— 
(1)in the first sentence, by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate, and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate; and  (2)in the second sentence, by striking and the Committee on the Judiciary of the House of Representatives.  
(c)Pen registers and trap and trace devicesSection 406(b) (50 U.S.C. 1846(b)) is amended— (1)in paragraph (2), by striking ; and and inserting a semicolon;  
(2)in paragraph (3), by striking the period and inserting a semicolon; and  (3)by adding at the end the following new paragraphs: 
 
(4)each department or agency on behalf of which the Attorney General or a designated attorney for the Government has made an application for an order authorizing or approving the installation and use of a pen register or trap and trace device under this title; and  (5)for each department or agency described in paragraph (4), each number described in paragraphs (1), (2), and (3)..  
(d)Access to certain business records and other tangible thingsSection 502(a) (50 U.S.C. 1862(a)) is amended by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate.  VIIEnhanced national security provisions 701.Emergencies involving non-United States persons (a)In GeneralSection 105 (50 U.S.C. 1805) is amended— 
(1)by redesignating subsections (f), (g), (h), and (i) as subsections (g), (h), (i), and (j), respectively; and  (2)by inserting after subsection (e) the following: 
 
(f) 
(1)Notwithstanding any other provision of this Act, the lawfully authorized targeting of a non-United States person previously believed to be located outside the United States for the acquisition of foreign intelligence information may continue for a period not to exceed 72 hours from the time that the non-United States person is reasonably believed to be located inside the United States and the acquisition is subject to this title or to title III of this Act, provided that the head of an element of the intelligence community— (A)reasonably determines that a lapse in the targeting of such non-United States person poses a threat of death or serious bodily harm to any person;  
(B)promptly notifies the Attorney General of a determination under subparagraph (A); and  (C)requests, as soon as practicable, the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e), as warranted.  
(2)The authority under this subsection to continue the acquisition of foreign intelligence information is limited to a period not to exceed 72 hours and shall cease upon the earlier of the following: (A)The employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e).  
(B)An issuance of a court order under this title or title III of this Act.  (C)The Attorney General provides direction that the acquisition be terminated.  
(D)The head of the element of the intelligence community conducting the acquisition determines that a request under paragraph (1)(C) is not warranted.  (E)When the threat of death or serious bodily harm to any person is no longer reasonably believed to exist.  
(3)Nonpublicly available information concerning unconsenting United States persons acquired under this subsection shall not be disseminated during the 72 hour time period under paragraph (1) unless necessary to investigate, reduce, or eliminate the threat of death or serious bodily harm to any person.  (4)If the Attorney General declines to authorize the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e), or a court order is not obtained under this title or title III of this Act, information obtained during the 72 hour acquisition time period under paragraph (1) shall not be retained, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.  
(5)Paragraphs (5) and (6) of subsection (e) shall apply to this subsection..  (b)Notification of emergency employment of electronic surveillanceSection 106(j) (50 U.S.C. 1806(j)) is amended by striking section 105(e) and inserting subsection (e) or (f) of section 105.  
(c)Report to CongressSection 108(a)(2) (50 U.S.C. 1808(a)(2)) is amended— (1)in subparagraph (B), by striking and at the end;  
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following: 
 
(D)the total number of authorizations under section 105(f) and the total number of subsequent emergency employments of electronic surveillance under section 105(e) or emergency physical searches pursuant to section 301(e)..  702.Preservation of treatment of non-United States persons traveling outside the United States as agents of foreign powersSection 101(b)(1) is amended— 
(1)in subparagraph (A), by inserting before the semicolon at the end the following: , irrespective of whether the person is inside the United States; and  (2)in subparagraph (B)— 
(A)by striking of such person’s presence in the United States; and  (B)by striking such activities in the United States and inserting such activities.  
703.Improvement to investigations of international proliferation of weapons of mass destructionSection 101(b)(1) is further amended by striking subparagraph (E) and inserting the following new subparagraph (E):  (E)engages in the international proliferation of weapons of mass destruction, or activities in preparation therefor, for or on behalf of a foreign power, or knowingly aids or abets any person in the conduct of such proliferation or activities in preparation therefor, or knowingly conspires with any person to engage in such proliferation or activities in preparation therefor; or.  
704.Increase in penalties for material support of foreign terrorist organizationsSection 2339B(a)(1) of title 18, United States Code, is amended by striking 15 years and inserting 20 years.  705.Sunsets (a)USA PATRIOT Improvement and Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting December 15, 2019.  
(b)Intelligence Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting December 15, 2019.  (c)Conforming amendmentSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note), as amended by subsection (a), is further amended by striking sections 501, 502, and and inserting title V and section. 
VIIISafety of Maritime Navigation and Nuclear Terrorism Conventions Implementation 
ASafety of Maritime Navigation 
801.Amendment to section 2280 of title 18, United States CodeSection 2280 of title 18, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1)(A)(i), by striking a ship flying the flag of the United States and inserting a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46);  (B)in paragraph (1)(A)(ii), by inserting , including the territorial seas after in the United States; and  
(C)in paragraph (1)(A)(iii), by inserting , by a United States corporation or legal entity, after by a national of the United States;  (2)in subsection (c), by striking section 2(c) and inserting section 13(c);  
(3)by striking subsection (d);  (4)by striking subsection (e) and inserting after subsection (c) the following: 
 
(d)DefinitionsAs used in this section, section 2280a, section 2281, and section 2281a, the term— (1)applicable treaty means— 
(A)the Convention for the Suppression of Unlawful Seizure of Aircraft, done at The Hague on 16 December 1970;  (B)the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal on 23 September 1971;  
(C)the Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents, adopted by the General Assembly of the United Nations on 14 December 1973;  (D)International Convention against the Taking of Hostages, adopted by the General Assembly of the United Nations on 17 December 1979;  
(E)the Convention on the Physical Protection of Nuclear Material, done at Vienna on 26 October 1979;  (F)the Protocol for the Suppression of Unlawful Acts of Violence at Airports Serving International Civil Aviation, supplementary to the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal on 24 February 1988;  
(G)the Protocol for the Suppression of Unlawful Acts against the Safety of Fixed Platforms Located on the Continental Shelf, done at Rome on 10 March 1988;  (H)International Convention for the Suppression of Terrorist Bombings, adopted by the General Assembly of the United Nations on 15 December 1997; and  
(I)International Convention for the Suppression of the Financing of Terrorism, adopted by the General Assembly of the United Nations on 9 December 1999;  (2)armed conflict does not include internal disturbances and tensions, such as riots, isolated and sporadic acts of violence, and other acts of a similar nature;  
(3)biological weapon means— (A)microbial or other biological agents, or toxins whatever their origin or method of production, of types and in quantities that have no justification for prophylactic, protective, or other peaceful purposes; or  
(B)weapons, equipment, or means of delivery designed to use such agents or toxins for hostile purposes or in armed conflict;  (4)chemical weapon means, together or separately— 
(A)toxic chemicals and their precursors, except where intended for— (i)industrial, agricultural, research, medical, pharmaceutical, or other peaceful purposes;  
(ii)protective purposes, namely those purposes directly related to protection against toxic chemicals and to protection against chemical weapons;  (iii)military purposes not connected with the use of chemical weapons and not dependent on the use of the toxic properties of chemicals as a method of warfare; or  
(iv)law enforcement including domestic riot control purposes, as long as the types and quantities are consistent with such purposes; (B)munitions and devices, specifically designed to cause death or other harm through the toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munitions and devices; and  
(C)any equipment specifically designed for use directly in connection with the employment of munitions and devices specified in subparagraph (B);  (5)covered ship means a ship that is navigating or is scheduled to navigate into, through or from waters beyond the outer limit of the territorial sea of a single country or a lateral limit of that country’s territorial sea with an adjacent country;  
(6)explosive material has the meaning given the term in section 841(c) and includes explosive as defined in section 844(j) of this title;  (7)infrastructure facility has the meaning given the term in section 2332f(e)(5) of this title;  
(8)international organization has the meaning given the term in section 831(f)(3) of this title;  (9)military forces of a state means the armed forces of a state which are organized, trained, and equipped under its internal law for the primary purpose of national defense or security, and persons acting in support of those armed forces who are under their formal command, control, and responsibility;  
(10)national of the United States has the meaning stated in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));  (11)Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow on 1 July 1968;  
(12)Non-Proliferation Treaty State Party means any State Party to the Non-Proliferation Treaty, to include Taiwan, which shall be considered to have the obligations under the Non-Proliferation Treaty of a party to that treaty other than a Nuclear Weapon State Party to the Non-Proliferation Treaty;  (13)Nuclear Weapon State Party to the Non-Proliferation Treaty means a State Party to the Non-Proliferation Treaty that is a nuclear-weapon State, as that term is defined in Article IX(3) of the Non-Proliferation Treaty;  
(14)place of public use has the meaning given the term in section 2332f(e)(6) of this title;  (15)precursor has the meaning given the term in section 229F(6)(A) of this title;  
(16)public transport system has the meaning given the term in section 2332f(e)(7) of this title;  (17)serious injury or damage means— 
(A)serious bodily injury,  (B)extensive destruction of a place of public use, State or government facility, infrastructure facility, or public transportation system, resulting in major economic loss, or  
(C)substantial damage to the environment, including air, soil, water, fauna, or flora;  (18)ship means a vessel of any type whatsoever not permanently attached to the sea-bed, including dynamically supported craft, submersibles, or any other floating craft, but does not include a warship, a ship owned or operated by a government when being used as a naval auxiliary or for customs or police purposes, or a ship which has been withdrawn from navigation or laid up;  
(19)source material has the meaning given that term in the International Atomic Energy Agency Statute, done at New York on 26 October 1956;  (20)special fissionable material has the meaning given that term in the International Atomic Energy Agency Statute, done at New York on 26 October 1956;  
(21)territorial sea of the United States means all waters extending seaward to 12 nautical miles from the baselines of the United States determined in accordance with international law;  (22)toxic chemical has the meaning given the term in section 229F(8)(A) of this title;  
(23)transport means to initiate, arrange or exercise effective control, including decisionmaking authority, over the movement of a person or item; and  (24)United States, when used in a geographical sense, includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and all territories and possessions of the United States.; and  
(5)by inserting after subsection (d) (as added by paragraph (4) of this section) the following:  (e)ExceptionsThis section shall not apply to— 
(1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  (2)activities undertaken by military forces of a state in the exercise of their official duties.  
(f)Delivery of suspected offenderThe master of a covered ship flying the flag of the United States who has reasonable grounds to believe that there is on board that ship any person who has committed an offense under section 2280 or section 2280a may deliver such person to the authorities of a country that is a party to the Convention for the Suppression of Unlawful Acts against the Safety of Maritime Navigation. Before delivering such person to the authorities of another country, the master shall notify in an appropriate manner the Attorney General of the United States of the alleged offense and await instructions from the Attorney General as to what action to take. When delivering the person to a country which is a state party to the Convention, the master shall, whenever practicable, and if possible before entering the territorial sea of such country, notify the authorities of such country of the master's intention to deliver such person and the reasons therefor. If the master delivers such person, the master shall furnish to the authorities of such country the evidence in the master’s possession that pertains to the alleged offense.  (g) (1)Civil forfeitureAny real or personal property used or intended to be used to commit or to facilitate the commission of a violation of this section, the gross proceeds of such violation, and any real or personal property traceable to such property or proceeds, shall be subject to forfeiture.  
(2)Applicable proceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Attorney General, or the Secretary of Defense..  802.New section 2280a of title 18, United States Code (a)In generalChapter 111 of title 18, United States Code, is amended by adding after section 2280 the following new section: 
 
2280a.Violence against maritime navigation and maritime transport involving weapons of mass destruction 
(a)Offenses 
(1)In generalSubject to the exceptions in subsection (c), a person who unlawfully and intentionally— (A)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act— 
(i)uses against or on a ship or discharges from a ship any explosive or radioactive material, biological, chemical, or nuclear weapon or other nuclear explosive device in a manner that causes or is likely to cause death to any person or serious injury or damage;  (ii)discharges from a ship oil, liquefied natural gas, or another hazardous or noxious substance that is not covered by clause (i), in such quantity or concentration that causes or is likely to cause death to any person or serious injury or damage; or  
(iii)uses a ship in a manner that causes death to any person or serious injury or damage;  (B)transports on board a ship— 
(i)any explosive or radioactive material, knowing that it is intended to be used to cause, or in a threat to cause, death to any person or serious injury or damage for the purpose of intimidating a population, or compelling a government or an international organization to do or to abstain from doing any act;  (ii)any biological, chemical, or nuclear weapon or other nuclear explosive device, knowing it to be a biological, chemical, or nuclear weapon or other nuclear explosive device;  
(iii)any source material, special fissionable material, or equipment or material especially designed or prepared for the processing, use, or production of special fissionable material, knowing that it is intended to be used in a nuclear explosive activity or in any other nuclear activity not under safeguards pursuant to an International Atomic Energy Agency comprehensive safeguards agreement, except where— (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and  
(II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of the Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;  (iv)any equipment, materials, or software or related technology that significantly contributes to the design or manufacture of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where— 
(I)the country to the territory of which or under the control of which such item is transferred is a Nuclear Weapon State Party to the Non-Proliferation Treaty; and  (II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of a Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;  
(v)any equipment, materials, or software or related technology that significantly contributes to the delivery of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where— (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and  
(II)such item is intended for the delivery system of a nuclear weapon or other nuclear explosive device of a Nuclear Weapon State Party to the Non-Proliferation Treaty; or  (vi)any equipment, materials, or software or related technology that significantly contributes to the design, manufacture, or delivery of a biological or chemical weapon, with the intention that it will be used for such purpose;  
(C)transports another person on board a ship knowing that the person has committed an act that constitutes an offense under section 2280 or subparagraph (A), (B), (D), or (E) of this section or an offense set forth in an applicable treaty, as specified in section 2280(d)(1), and intending to assist that person to evade criminal prosecution;  (D)injures or kills any person in connection with the commission or the attempted commission of any of the offenses set forth in subparagraphs (A) through (C), or subsection (a)(2), to the extent that the subsection (a)(2) offense pertains to subparagraph (A); or  
(E)attempts to do any act prohibited under subparagraph (A), (B) or (D), or conspires to do any act prohibited by subparagraphs (A) through (E) or subsection (a)(2), shall be fined under this title, imprisoned not more than 20 years, or both; and if the death of any person results from conduct prohibited by this paragraph, shall be imprisoned for any term of years or for life. (2)ThreatsA person who threatens, with apparent determination and will to carry the threat into execution, to do any act prohibited under paragraph (1)(A) shall be fined under this title, imprisoned not more than 5 years, or both.  
(b)JurisdictionThere is jurisdiction over the activity prohibited in subsection (a)— (1)in the case of a covered ship, if— 
(A)such activity is committed— (i)against or on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) at the time the prohibited activity is committed;  
(ii)in the United States, including the territorial seas; or  (iii)by a national of the United States, by a United States corporation or legal entity, or by a stateless person whose habitual residence is in the United States;  
(B)during the commission of such activity, a national of the United States is seized, threatened, injured, or killed; or  (C)the offender is later found in the United States after such activity is committed;  
(2)in the case of a ship navigating or scheduled to navigate solely within the territorial sea or internal waters of a country other than the United States, if the offender is later found in the United States after such activity is committed; or  (3)in the case of any vessel, if such activity is committed in an attempt to compel the United States to do or abstain from doing any act.  
(c)ExceptionsThis section shall not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  
(2)activities undertaken by military forces of a state in the exercise of their official duties.  (d) (1)Civil forfeitureAny real or personal property used or intended to be used to commit or to facilitate the commission of a violation of this section, the gross proceeds of such violation, and any real or personal property traceable to such property or proceeds, shall be subject to forfeiture.  
(2)Applicable proceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Attorney General, or the Secretary of Defense..  (b)Conforming amendmentThe table of sections at the beginning of chapter 111 of title 18, United States Code, is amended by adding after the item relating to section 2280 the following new item: 
 
 
2280a. Violence against maritime navigation and maritime transport involving weapons of mass destruction..  
803.Amendments to section 2281 of title 18, United States CodeSection 2281 of title 18, United States Code, is amended— (1)in subsection (c), by striking section 2(c) and inserting section 13(c);  
(2)in subsection (d), by striking the definitions of national of the United States,territorial sea of the United States, and United States; and  (3)by inserting after subsection (d) the following: 
 
(e)ExceptionsThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  
(2)activities undertaken by military forces of a state in the exercise of their official duties..  804.New section 2281a of title 18, United States Code (a)In generalChapter 111 of title 18, United States Code, is amended by adding after section 2281 the following new section: 
 
2281a.Additional offenses against maritime fixed platforms 
(a)Offenses 
(1)In generalA person who unlawfully and intentionally— (A)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act— 
(i)uses against or on a fixed platform or discharges from a fixed platform any explosive or radioactive material, biological, chemical, or nuclear weapon in a manner that causes or is likely to cause death or serious injury or damage; or  (ii)discharges from a fixed platform oil, liquefied natural gas, or another hazardous or noxious substance that is not covered by clause (i), in such quantity or concentration that causes or is likely to cause death or serious injury or damage;  
(B)injures or kills any person in connection with the commission or the attempted commission of any of the offenses set forth in subparagraph (A); or  (C)attempts or conspires to do anything prohibited under subparagraph (A) or (B), shall be fined under this title, imprisoned not more than 20 years, or both; and if death results to any person from conduct prohibited by this paragraph, shall be imprisoned for any term of years or for life. 
(2)Threat to safetyA person who threatens, with apparent determination and will to carry the threat into execution, to do any act prohibited under paragraph (1)(A), shall be fined under this title, imprisoned not more than 5 years, or both.  (b)JurisdictionThere is jurisdiction over the activity prohibited in subsection (a) if— 
(1)such activity is committed against or on board a fixed platform— (A)that is located on the continental shelf of the United States;  
(B)that is located on the continental shelf of another country, by a national of the United States or by a stateless person whose habitual residence is in the United States; or  (C)in an attempt to compel the United States to do or abstain from doing any act;  
(2)during the commission of such activity against or on board a fixed platform located on a continental shelf, a national of the United States is seized, threatened, injured, or killed; or  (3)such activity is committed against or on board a fixed platform located outside the United States and beyond the continental shelf of the United States and the offender is later found in the United States.  
(c)ExceptionsThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  
(2)activities undertaken by military forces of a state in the exercise of their official duties.  (d)DefinitionsIn this section— 
(1)continental shelf means the sea-bed and subsoil of the submarine areas that extend beyond a country’s territorial sea to the limits provided by customary international law as reflected in Article 76 of the 1982 Convention on the Law of the Sea; and  (2)fixed platform means an artificial island, installation, or structure permanently attached to the sea-bed for the purpose of exploration or exploitation of resources or for other economic purposes..  
(b)Conforming amendmentThe table of sections at the beginning of chapter 111 of title 18, United States Code, is amended by adding after the item relating to section 2281 the following new item:   2281a. Additional offenses against maritime fixed platforms..  805.Ancillary measureSection 2332b(g)(5)(B) of title 18, United States Code, is amended by inserting 2280a (relating to maritime safety), before 2281, and by striking 2281 and inserting 2281 through 2281a.  
BPrevention of Nuclear Terrorism 
811.New section 2332i of title 18, United States Code 
(a)In generalChapter 113B of title 18, United States Code, is amended by adding after section 2332h the following:  2332i.Acts of nuclear terrorism (a)Offenses (1)In generalWhoever knowingly and unlawfully— 
(A)possesses radioactive material or makes or possesses a device— (i)with the intent to cause death or serious bodily injury; or  
(ii)with the intent to cause substantial damage to property or the environment; or  (B)uses in any way radioactive material or a device, or uses or damages or interferes with the operation of a nuclear facility in a manner that causes the release of or increases the risk of the release of radioactive material, or causes radioactive contamination or exposure to radiation— 
(i)with the intent to cause death or serious bodily injury or with the knowledge that such act is likely to cause death or serious bodily injury;  (ii)with the intent to cause substantial damage to property or the environment or with the knowledge that such act is likely to cause substantial damage to property or the environment; or  
(iii)with the intent to compel a person, an international organization or a country to do or refrain from doing an act, shall be punished as prescribed in subsection (c). (2)ThreatsWhoever, under circumstances in which the threat may reasonably be believed, threatens to commit an offense under paragraph (1) shall be punished as prescribed in subsection (c). Whoever demands possession of or access to radioactive material, a device or a nuclear facility by threat or by use of force shall be punished as prescribed in subsection (c).  
(3)Attempts and conspiraciesWhoever attempts to commit an offense under paragraph (1) or conspires to commit an offense under paragraph (1) or (2) shall be punished as prescribed in subsection (c).  (b)JurisdictionConduct prohibited by subsection (a) is within the jurisdiction of the United States if— 
(1)the prohibited conduct takes place in the United States or the special aircraft jurisdiction of the United States;  (2)the prohibited conduct takes place outside of the United States and— 
(A)is committed by a national of the United States, a United States corporation or legal entity or a stateless person whose habitual residence is in the United States;  (B)is committed on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) or on board an aircraft that is registered under United States law, at the time the offense is committed; or  
(C)is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States;  (3)the prohibited conduct takes place outside of the United States and a victim or an intended victim is a national of the United States or a United States corporation or legal entity, or the offense is committed against any state or government facility of the United States; or  
(4)a perpetrator of the prohibited conduct is found in the United States.  (c)PenaltiesWhoever violates this section shall be fined not more than $2,000,000 and shall be imprisoned for any term of years or for life.  
(d)NonapplicabilityThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  
(2)activities undertaken by military forces of a state in the exercise of their official duties.  (e)DefinitionsAs used in this section, the term— 
(1)armed conflict has the meaning given that term in section 2332f(e)(11) of this title;  (2)device means: 
(A)any nuclear explosive device; or  (B)any radioactive material dispersal or radiation-emitting device that may, owing to its radiological properties, cause death, serious bodily injury or substantial damage to property or the environment;  
(3)international organization has the meaning given that term in section 831(f)(3) of this title;  (4)military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility;  
(5)national of the United States has the meaning given that term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));  (6)nuclear facility means: 
(A)any nuclear reactor, including reactors on vessels, vehicles, aircraft or space objects for use as an energy source in order to propel such vessels, vehicles, aircraft or space objects or for any other purpose;  (B)any plant or conveyance being used for the production, storage, processing or transport of radioactive material; or  
(C)a facility (including associated buildings and equipment) in which nuclear material is produced, processed, used, handled, stored or disposed of, if damage to or interference with such facility could lead to the release of significant amounts of radiation or radioactive material;  (7)nuclear material has the meaning given that term in section 831(f)(1) of this title;  
(8)radioactive material means nuclear material and other radioactive substances that contain nuclides that undergo spontaneous disintegration (a process accompanied by emission of one or more types of ionizing radiation, such as alpha-, beta-, neutron particles and gamma rays) and that may, owing to their radiological or fissile properties, cause death, serious bodily injury or substantial damage to property or to the environment;  (9)serious bodily injury has the meaning given that term in section 831(f)(4) of this title;  
(10)state has the same meaning as that term has under international law, and includes all political subdivisions thereof;  (11)state or government facility has the meaning given that term in section 2332f(e)(3) of this title;  
(12)United States corporation or legal entity means any corporation or other entity organized under the laws of the United States or any State, Commonwealth, territory, possession or district of the United States;  (13)vessel has the meaning given that term in section 1502(19) of title 33; and  
(14)vessel of the United States has the meaning given that term in section 70502 of title 46..  (b)Clerical amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by inserting after the item relating to section 2332h the following: 
 
 
2332i. Acts of nuclear terrorism..  
(c)DisclaimerNothing contained in this section is intended to affect the applicability of any other Federal or State law that might pertain to the underlying conduct.  (d)Inclusion in definition of Federal crimes of terrorismSection 2332b(g)(5)(B) of title 18, United States Code, is amended by inserting 2332i (relating to acts of nuclear terrorism), before 2339 (relating to harboring terrorists).  
812.Amendment to section 831 of title 18, United States CodeSection 831 of title 18, United States Code, is amended— (a)in subsection (a)— 
(1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9);  (2)by inserting after paragraph (2) the following: 
 
(3)without lawful authority, intentionally carries, sends or moves nuclear material into or out of a country;;  (3)in paragraph (8), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (5); and  
(4)in paragraph (9), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (7);  (b)in subsection (b)— 
(1)in paragraph (1), by striking (7) and inserting (8); and  (2)in paragraph (2), by striking (8) and inserting (9);  
(c)in subsection (c)— (1)in subparagraph (2)(A), by adding after United States the following: or a stateless person whose habitual residence is in the United States;  
(2)by striking paragraph (5);  (3)in paragraph (4), by striking or at the end; and  
(4)by inserting after paragraph (4), the following:  (5)the offense is committed on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) or on board an aircraft that is registered under United States law, at the time the offense is committed;  
(6)the offense is committed outside the United States and against any state or government facility of the United States; or  (7)the offense is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States.;  
(d)by redesignating subsections (d) through (f) as (e) through (g), respectively;  (e)by inserting after subsection (c) the following: 
 
(d)NonapplicabilityThis section does not apply to— (1)the activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or  
(2)activities undertaken by military forces of a state in the exercise of their official duties.; and  (f)in subsection (g), as redesignated— 
(1)in paragraph (6), by striking and at the end;  (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and  
(3)by inserting after paragraph (7), the following:  (8)the term armed conflict has the meaning given that term in section 2332f(e)(11) of this title;  
(9)the term military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility;  (10)the term state has the same meaning as that term has under international law, and includes all political subdivisions thereof;  
(11)the term state or government facility has the meaning given that term in section 2332f(e)(3) of this title; and  (12)the term vessel of the United States has the meaning given that term in section 70502 of title 46..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
